DETAILED ACTION
This action is responsive to claims filed 18 April 2021.
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 and 12. Specifically, the prior art of record fails to disclose a first user equipment (UE) establishing a first bearer associated with a default destination layer 2 identifier, exchanging PC5-S messages with a second UE, and then the first UE establishing a second bearer with the second UE in ordered combination with all the other features of at least any one of the independent claims.
Lee et al. (US 2020/0267799), Vargas et al. (US 2020/0323019, hereinafter Vargas) and Karampatsis et al. (US 2020/0351966, hereinafter Karampatsis) are found to be the closest prior art to the claimed invention.
Lee, at Figure 15 and associated description, discloses a first wireless device establishing first and second bearers for first and second services with a second wireless device. However, Vargas does not provide details about exchanging messages on each of the bearers, let alone disclosing an exchange of PC5-S messages.
Vargas, at Figures 6-9, paragraph 77 and other associated description, disclose a first UE establishing a signaling radio bearer (SRB) and a data radio bearer (DRB) with a second UE, and provision of a service announcement that may include a specific destination address for the UE, such as a Layer 2 destination address. However, Vargas does not appear to disclose deriving the destination address from a default destination Layer-2 Identity.
Karampatsis, at Figure 4A and associated description, discloses a source UE retrieving a default destination Layer-2 ID for unicast traffic; Figures 4A and 4B and associated description, discloses a source UE and target UE exchanging direct communication. However, Karampatsis does not appear to disclose establishment of a second unicast session between the source and target UEs based on derived source and destination L2 IDs as required by claimed invention.
Other pertinent prior art, which is listed below with Lee, Vargas and Karampatsis, likewise fail to disclose the features as issue. Thus, there is no single piece of prior art that discloses the entirety of the claimed invention, and there is no reasonable combination of prior art for disclosing all of the features at issue.
Thus, at least independent claims 1 and 12 are allowed over the prior art of record. Dependent claims 2-11 and 13-20 are likewise allowed for at least the same reasons, because they depend on claims 1 or 12. Therefore, claims 1-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2020/0267799) –Figure 18 and associated description disclose a signaling procedure for PC5-RRC connection establishment and release, and discussed further above;
Vargas et al. (US 2020/0323019) – Figure 5 and associated description disclose a signaling procedure establishing a unicast link via D2D RRC connection between devices, and discussed further above;
Karampatsis et al. (US 2020/0351966) – Figures 4A-4B and 5A-5B and associated description disclose a signaling procedure for setting up direct communication, including use of a default destination layer 2 ID, and discussed further above;
Lee et al. (US 2020/0351959) – Figure 11 and associated description disclose a signaling procedure for setting up a PC5-RRC connection between user equipment;
Kim et al. (US 2020/0077253) – Figures 7 and 13 and associated description disclose discovery procedures for establishing a new PDN connection between a remote UE and ProSe UE, and PC5 signaling connection establishment;
Lee et al. (US 2020/0344636) – Figures 4A-C and associated description disclose a signaling procedure establishing unicast between user equipment including unicast link updates;
Kang et al. (US 2020/0314928) – Figures 6A-B, 7, 10A-C and 12 and associated description disclose signaling procedures establishing PC5 RRC connection between UEs;
Cheng et al. (US 2020/0260512) – Figure 5 and associated description disclose the general structure of UEs and signaling there between including a V2X layer message, RRC messages and RC5 bearers/Quality of Service Flows;
Wu et al. (US 2020/0245394) – Figure 12 and associated description disclose a procedure of initiating an RRC layer signaling procedure between UEs;
Cheng et al. (US 2020/0229249) – Figure 3 and associated description disclose the general structure of UEs and signaling there between including a V2X layer message, RRC messages and RC5 bearers/Quality of Service Flows;
Kim (US 2020/0118445) – Figure 13 and associated description disclose a signaling procedure for PC5 groupcast;
RAN2, “LS Response to SA2 on Unicast, Groupcast and Broadcast in NR Sidelink,” 3GPP TSG-RAN WG2 Meeting #105, Athens, Greece, 25 February – 01 March 2019, R2-1902494/S2-01902957, pp. 1-2 – discloses how RRC signaling over PC5 is used for unicast link; and
Huawei, HiSilicon, “TP to TR 38.885 on QoS Support for NR V2X,” 3GPP TSG-RAN WG2 Meeting Huawei, HiSilicon, “TP to TR 38.885 on QoS Support for NR V2X,” 3GPP TSG-RAN WG2 Meeting #105, Athens, Greece, 25th February – 1st March 2019, pp. 1-8 disclose the PC5 control plane and user plane, and that V2X SL communication is supported for UEs in various RRC modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468